On Rehearing
The writer entertains the view that, where, as here, no motion for a new trial is made, no extension of time is sought from the trial judge, and the transcript of testimony is not forthcoming in the 60 days running from the notice of appeal, the 60 days of Supreme Court Rule 37 for the bringing of the entire record here runs concurrently with the 60 days under Act No. 97, supra.
HARWOOD, P. J, and PRICE, J.,
consider this conclusion unnecessary for decision because the filing here of the record proper on August 10, 1956, some 141 days after notice of appeal, was too late under any interpretation.
Application Overruled.